Citation Nr: 9931651	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  93-06 131	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the residuals of leech bites and, if so, whether the 
reopened claim should be granted.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disease, as a residual of Agent Orange exposure and 
if so, whether the reopened claim should be granted.

3. Entitlement to service connection for a disability 
manifested by rectal bleeding, as a residual of Agent 
Orange exposure.

4. Entitlement to service connection for a disability 
manifested by paralysis of the neck, as a residual of 
Agent Orange exposure.

5. Entitlement to service connection for a disability 
manifested by paralysis of the shoulders, as a residual of 
Agent Orange exposure.

6. Entitlement to service connection for peripheral 
neuropathy, as a residual of Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 1995, the Board denied the 
veteran's claims of entitlement to service connection for 
kidney disability and disabilities manifested by loss of 
equilibrium and a low sperm count, claimed as residuals of 
Agent Orange.  At that time, it remanded his claim of service 
connection for a skin disability, as due to residuals of 
leech bites or Agent Orange exposure, and the claims of 
service connection for disabilities manifested by rectal 
bleeding, peripheral neuropathy and paralysis of the neck and 
shoulders, as residuals of Agent Orange exposure, to the RO 
for further evidentiary development.

The Board notes that, while the recently appealed RO actions 
denied service connection for disabilities manifested by 
rectal bleeding and paralysis of the neck and shoulders, 
claimed as residuals of Agent Orange exposure, the record 
reflects that service connection for disorders causing 
bleeding in the rectum and paralysis of the neck and 
shoulders was originally denied by a March 1987 Board 
decision.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(b) (West 1991). 

However, the basis for the Board's 1987 determination did not 
include exposure to Agent Orange.  Consequently, the Board 
finds that the veteran is not subject to the additional 
burden of submitting new and material evidence to reopen his 
claims, that ordinarily attaches following a prior final 
determination on a service connection issue.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§  20.1103, 20.1105 (1999); see 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996) (holding 
"a claim based on the diagnosis of a new mental disorder ... 
states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement"); 
but see Ashford v. Brown, 10 Vet. App. 120, 123 (quoting 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) citing 
McGraw v. Brown, 7 Vet. App. 138, 142 (1994) (U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) held that prior RO 
denial of service connection for nerve paralysis was part and 
parcel of the multiple sclerosis claim because the 
appellant's application and the RO's disposition involved the 
same condition; therefore, new and material evidence was 
required to reopen the claim).

In this case, the RO considered entitlement to service 
connection on a theory other than as secondary to Agent 
Orange exposure.  Fairness to the veteran dictates that he 
should not be required to overcome the additional hurdle of 
submitting new and material evidence in order to consider his 
new theory.  Accordingly, the Board will consider the claims 
of service connection for rectal bleeding and paralysis of 
the neck and shoulders, claimed as residuals of Agent Orange 
exposure, on a de novo basis.




FINDINGS OF FACT

1. A March 1987 Board decision denied the veteran's claims 
for service connection for residuals of leech bites and a 
skin disorder claimed as a residual of Agent Orange 
exposure.

2. The evidence added to the record since the March 1987 
Board decision that denied service connection for 
residuals of leech bites and a skin disorder claimed as a 
residual of Agent Orange exposure bears directly and 
substantially upon the specific matters under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.

3. The veteran's atopic dermatitis cannot be dissociated from 
his period of active military service.

4. No competent evidence demonstrating that the veteran has a 
skin disorder due to Agent Orange exposure has been 
submitted.

5. No competent evidence has been submitted to demonstrate 
that the veteran currently has rectal bleeding due to 
Agent Orange exposure.

6. No competent evidence has been submitted to demonstrate 
that the veteran currently has paralysis of the neck and 
shoulders.

7. Peripheral neuropathy was not present in service or 
manifested within one year thereafter, and any current 
neurologic complaints are not shown to be related to 
service or any incident of service, including exposure to 
Agent Orange.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the 
veteran's claims of entitlement to service connection for 
residuals of leech bites and a skin disorder, claimed as a 
residual of Agent Orange exposure, are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1104, 20.1105 (1999).

2. A skin disability, to include residuals of leech bites, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

3. The veteran has not submitted evidence of well-grounded 
claims for service-connection for a skin disorder, rectal 
bleeding and paralysis of the neck and shoulders, claimed 
as residuals of Agent Orange exposure.  38 U.S.C.A. 
§§ 1101,1110, 1112, 1113, 1116, 1137, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).

4. Peripheral neuropathy was not incurred in service, nor may 
it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board, in a decision dated in March 1987, denied the 
veteran's claims of entitlement to service connection for 
residuals of leech bites and a skin disorder claimed as a 
residual of Agent Orange exposure.  The Board found at that 
time that while the veteran was treated in service for leech 
bites, the problem was acute and transitory and resolved 
without residuals noted on his separation examination from 
service, nor was a residual disability of leech bites 
identified post service.  The Board also found that, aside 
from the leech bites, no other skin disability was evidenced 
in service, the first medical evidence of a post service skin 
disorder was many years after the veteran's discharge from 
service and there evidence of chloracne within three months 
of exposure to Agent Orange in service.

The evidence of record at the time of the Board's March 1987 
decision that denied service connection for residuals of 
leech bites and for a skin disorder claimed as a residual of 
Agent Orange exposure included the veteran's service medical 
records.  When examined for pre induction in August 1963, on 
a report of medical history, the veteran checked yes to 
having had boils but a skin abnormality was not found on 
examination.  When examined for induction in January 1966, on 
a report of medical history, the veteran checked no to ever 
having boils, his skin was normal on examination and he was 
found qualified for active service. 

According to a December 1967 clinical record, the veteran was 
evaluated in the dermatology clinic due to multiple leech 
bites for the past six months that did not heal, with 
granulation tissue crusting present.  According to findings 
of a dermatology consultation report, the veteran had 
multiple granulomatous lesions on his legs from leeches in 
Vietnam.  A biopsy was performed that was compatible with a 
history (diagnosis?-handwriting illegible) of leech 
granuloma.  The veteran's lesions were described as swollen 
(smaller?).  When examined for separation in January 1968, a 
skin abnormality was not described.

Also of record were post service VA medical records dated in 
January 1980 that indicate that the veteran was seen for a 
fungal-type rash that he had intermittently for the past 
eleven or twelve years.  He used an over the counter ointment 
to keep it in check.  Examination revealed he had a recurrent 
groin dermatitis that was pruritic and treated with 
medication.  Mild lichenification with no evidence of lesions 
on the thighs was reported and mild lichenification popliteal 
fossae.  The clinical impression was chronic lichen simplex.

According to a February 1980 VA initial database examination 
for possible exposure to toxic chemicals, the veteran gave a 
history of intermittent skin rash for twelve years since 
service with medical treatment in service.  He had lesions 
described as areas of thickened indurated rash on his right 
anterior chest and left scrotum.

An August 1980 VA outpatient record indicates that the 
veteran had an intermittent skin rash all over his body for 
the past thirteen years and was referred to the dermatology 
clinic.  According to the dermatology clinic treatment 
record, the veteran had lichenified pruritic plaques on his 
scrotum, hips, elbows and lower legs that he had for years 
and treated with numerous medications.  The impression was 
possible neurodermatitis.

A September 1980 private medical record reveals that the 
veteran was treated for eczema on the flanks, knees, elbows 
and ankles.  The impression was eczema.

A July 1981 VA medical record reflects that the veteran was 
seen with a thirteen-year history of pruritic lichenified 
plagues on the dorsum of his fingers and lower legs.  Results 
of a skin biopsy diagnosed chronic dermatitis.  

In May 1983, VA saw the veteran for complaints of an 
intermittent, itching rash all over his body and he was 
examined in the dermatology clinic.  Findings included 
excoriations with first degree lesions and the diagnosis was 
neurodermatitis.

A January 1984 VA examination report includes the veteran's 
complaints of a periodic reddish rash and boils around the 
lower part of the back of his head, neck, fingers, hands, 
elbows, knees, waist, testicles and public area, legs and 
ankles.  He also complained of intermittent reddish rash 
around old sores that were result of leech bites that caused 
swelling and pus.  Pertinent diagnoses included post 
inflammatory pigmentation (leech bite history).

The March 1987 Board decision was final based upon the 
evidence then of record.  
However, the claims will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claims were finally disallowed on any basis, 
not only since the time that the claims were last disallowed 
on the merits.  In the present case, this means that the 
Board must look at all the evidence submitted since the March 
1987 Board decision that was the final adjudication that 
disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims 
recently set forth a three step-process for reopening claims 
in accordance with the holding in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  See Elkins v. West, 12 Vet. App. 209 
(1999); see also Winters v. West, 12 Vet. App. 203 (1999).  
In Elkins, the court held that, first, the Secretary must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156 (a); second, if new and 
material evidence has been presented, immediately upon 
reopening, the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened, is well grounded pursuant to 38 U.S.C.A. § 5107; 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received by 
the RO in January 1991.  The evidence associated with the 
claims file subsequent to the March 1987 Board decision that 
was the final adjudication of the veteran's claims includes 
private and VA medical records and examination reports and 
statements, some duplicative of those previously received, 
the veteran's oral and written statements and medical 
literature regarding atopic dermatitis.

The veteran submitted medical records from the Ford Motor 
Company medical clinic, dated from September 1965 to February 
1968.  In a report of medical history completed in September 
1965, prior to active service, the veteran denied having a 
history of skin trouble, rash or disease and his skin was 
described as normal on examination.  On a February 1968 
report of medical history, the veteran checked yes to having 
skin trouble, rash or disease.

A February 1987 VA psychiatry service intake form reflects 
the veteran's complaints of rashes.

VA hospitalized the veteran from January to February 1991 for 
complaints of severe, intermittent itching, mostly around the 
neck, groin, anus, elbows and hand, for the past couple of 
months, and occasionally over the past couple of years.  He 
had not used any medication recently.  Atopic dermatitis was 
diagnosed.  A February 1991 VA hospital record indicates that 
the veteran had chronic itching of his body, particularly on 
his legs, neck, arms and groin for approximately twenty years 
and recently had some food challance (challenge?) with 
tomatoes.  

In a November 1991 deposition, Michael R. Harbut, M.D., an 
internist and occupational medicine specialist, stated that 
he examined the veteran several times in July 1988 and 
observed slight one-millimeter nodules on the veteran's 
palms.  When Dr. Harbut saw him in July 1989, the veteran had 
an arm and leg rash.

At his February 1992 personal hearing at the RO, the veteran 
testified that he had no skin problems prior active service.  
He served as a rocket launcher in service, that required he 
spend time in the bush and resulted in leech bites that 
caused infections on his knees, ankles, legs, back, groin, 
neck and arm.  He said that sometime in May or June 1967, he 
was hospitalized in Da Nang for about one week for antibiotic 
treatment of his infections.  The veteran said his infections 
were not completely healed when he returned to his unit and 
he was treated again in December 1967.  During his trip home 
from Vietnam, he was treated in the ship's infirmary with 
bandages and salve and, when discharged, was told to get 
treatment at the VA medical center in Allen Park.  He went 
there, stayed one day and left because he had just been 
discharged from service.  The veteran had intermittent 
infections and sought private treatment from Providence 
Hospital and Ford Motor Company medical clinic from about 
1968 to 1971 but was unable to obtain those treatment 
records.  When he returned to work at Ford Motor Company 
after service, his open sores caused concern.  The veteran's 
wife testified that she observed his leech bites when he 
returned from Vietnam, urged him to get VA treatment and 
applied medication to his skin.  

An April 1997 VA dermatologic examination report incudes the 
veteran's history of rashes and itching that developed into 
sores on his neck, hands, groin, eyes and other areas of his 
body.  The dermatologist observed lichen simplx chronica and 
noted a prior diagnosis of atopic dermatitis.  The VA 
examiner diagnosed active atopic dermatitis that was mild 
that day, as compared to previous examinations.  
Hyperpigmentation and evidence of previous lesions were 
evident on the veteran's arms, back, chest, neck and thighs.

In May 1998, the VA dermatologist responded to the RO's 
request for clarification of the April 1997 findings.  The VA 
dermatologist said that the veteran's diagnosis was atopic 
dermatitis, chronic and extensive with post-inflammatory 
hyperpigmentation.  According to the skin specialist, 
historically, the onset of disorder was during the veteran's 
time in service.  The VA doctor said the specific "trigger' 
for the activation of the disorder was seldom known with 
certainty.  However, the physician indicated that, if a 
patient related onset with leech bites or Agent Orange 
exposure, his word must be taken.  It (the origin of the skin 
disorder) could certainty have been that as well as food, 
detergents, soaps, other exposures and stress encountered 
during active service.

In July 1998, the RO requested that the VA dermatologist 
provide an explanation, other than the history provided by 
the veteran, based on the evidence of record, to 
etiologically link the current skin condition to military 
service.  

In a December 1998 memorandum, the VA dermatologist noted 
that in December 1967 the veteran's service medical records 
documented visits to the dermatology clinic for treatment of 
a leg rash.  A biopsy was performed and was alleged to have 
revealed granulomatous dermatitis that was supposed, but not 
proven, to have resulted from leech bites.  Further, the 
dermatologist noted that from 1981 to 1991, records show that 
the veteran was intermittently treated and hospitalized by VA 
for atopic dermatitis.  A 1981 skin biopsy showed chronic 
dermatitis and clinical examinations documented itchy, 
lichenified plaques on his body.  The doctor noted the 
unavailability of 1981 and earlier medical records of the 
veteran's care.  

Additionally, the VA dermatologist referenced medical 
literature regarding a link between atopic dermatitis and 
leech bites.  See W.C. Lineaweaver, "Aeromonas hydrophilia 
infections following clinical use of medicinal leeches: a 
review of published cases", Blood Coagulation and 
Fibrinolysis, vol. 2, (1991), at 201 (describing Aeromonas 
hydrophilia infections from leech bites).  The VA physician 
commented that, given the veteran's combat situations, one 
cannot exclude the possibility that the granulomatous 
dermatitis seen on the 1967 biopsy could have been caused by 
an infection transmitted by leech bites.  According to the 
doctor, one could further speculate that such an infection 
might become itchy, chronic and aggravated atopic dermatitis.  
The only direct association between leech bites and atopic 
dermatitis appeared in a 1984 Russian language article by 
L.P. Tsyrkunov and M.S. Romaneko.  An English summary of that 
article indicates that Hirudiniasis was a disease resulting 
from the attack of leeches.  The researchers observed 
disseminated contact allergic dermatitis developed in a 
fisherman after a two-hour stay in water of a forest lake.  
Thirty-eight empty leeches attached to the subject's leg, 
vesicular elements formed within three days and were 
accompanied by violent itching and ran the course of delayed 
allergic itching.  Further, according to the summary, the 
allergic background manifested ten years before, as a 
response to consumed strawberries was the prerequisite for 
the present eruptions.  In other subjects who under went 
similar conditions, the attached leeches caused no reaction 
with the exception of hemophagic crusting at the sites of the 
parasites' fixation.

The evidence received since the March 1987 Board decision 
consists of VA and private medical records, examination 
reports and the veteran's statements and testimony that his 
skin problem had its onset n service, due to leech bites or 
as a residual of Agent Orange.  The Ford Motor Company 
medical history forms indicating that the veteran denied a 
skin problem in September 1965, prior to entering service, 
but indicated having a problem in February 1968, and the May 
1998 VA dermatologist's statement that the veteran's atopic 
dermatitis could have been caused by leech bites or Agent 
Orange exposure, are thus new and do bear directly and 
significant on the question of whether a skin disorder, due 
to residuals of leech bites, or to Agent Orange exposure, had 
it onset in service.  Thus, this evidence was new and 
material and, therefore, reopens the veteran's claims.  
38 U.S.C.A. §§  5108, 7105; 38 C.F.R. § 3. 156(a); see Hodge 
v. West.

A well-grounded service connection claim general requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury of disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  The Board finds that the veteran's claim for 
service connection for residuals of leech bites is "well 
grounded" and the claim for a skin disorder as a residual of 
Agent Orange exposure is not "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464.

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Where a veteran was exposed to a herbicide during service and 
chloracne become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(6), 3.309(e).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

The Board recognizes that the veteran served in the Republic 
of Vietnam.  In view of the plain language of 38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), however, 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of a well-grounded claim where 
the veteran has not developed a condition enumerated in 
either 38 U.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).

A. Residuals of Leech Bites

In the present case, the evidence shows that in 1967, while 
in service, the veteran experienced leech bites and results 
of a biopsy slide were compatible with a diagnosis (history?) 
of leech granuloma, although a skin disability was not 
reported when he was examined for discharge.  The evidence 
further shows that, starting in 1980 when he sought VA 
treatment for a skin problem, the veteran repeatedly gave a 
history of a skin disorder that started approximately eleven 
to thirteen years earlier.  Additionally, in February 1991, 
atopic dermatitis was diagnosed.  Moreover, in December 1998, 
a VA dermatologist who reviewed the veteran's medical records 
said one cannot exclude the possibility that the 
granulomatous dermatitis seen on the veteran's 1967 biopsy 
could have been caused by an infection transmitted by leech 
bites and that such an infection might become itchy, chronic 
and aggravated atopic dermatitis.  In support of his opinion, 
the dermatologist submitted two medical references, including 
a Russian study that found a direct association between leech 
bites and atopic dermatitis. 

Service records documenting the veteran's complaints of leech 
bites and findings of a skin biopsy reputed to show 
granulomatous dermatitis due to leech bites, the post service 
private and VA records from 1980 to 1991 that include the 
veteran's history of an eleven to thirteen year history of a 
skin problem and document itchy, lichenified plaques of the 
veteran's legs, scrotum, hips and elbows and diagnosed atopic 
dermatitis and the VA dermatologist's December 1998 opinion 
to the effect that one cannot exclude the possibility that 
the granulomatous dermatitis seen on the 1967 biopsy could 
have been caused by an infection transmitted by leech bites 
and that such an infection might become itchy, chronic and 
aggravated atopic dermatitis all support the Board's 
conclusion that the veteran's skin disorder was initially 
manifested during active military service.  Accordingly, 
service connection for a skin disability, including residuals 
of leech bites, is granted.  The benefit of the doubt is 
resolved in the veteran's favor to the extent described.  
38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304. 

B. Skin Disorder Claimed as Residual of Agent Orange Exposure

The veteran has asserted that he has a skin disorder due to 
his exposure to Agent Orange and submitted evidence in 
support of his exposure to the herbicide.  Even if such 
exposure were to be conceded, however, a basis for granting 
service connection for a skin disorder due to such exposure 
is not presented. Although the evidence shows that the 
veteran currently has atopic dermatitis, no competent medical 
evidence has been submitted to show that this disability is 
related to Agent Orange exposure.  Aside from the veteran's 
complaints of residuals of leech bites, set forth above, 
service records are entirely negative for complains or 
findings referable to a chronic disorder of the skin, 
including chloracne.  A skin disability was not noted when 
examined for separation and, starting in 1980, nearly twelve 
years after the veteran's separation from service and well 
beyond the one-year presumptive period prescribed by law, he 
repeatedly attributed his post service skin problems to leech 
bites in service when he sought VA and private dermatologic 
treatment.  While in February 1980, he provided information 
for an Agent Orange database, and a skin problem was 
observed, it was not diagnosed as due to Agent Orange.  In 
short, no medical opinion or other medical evidence relating 
the veteran's atopic dermatitis to Agent Orange exposure has 
been presented.

In making its determination, the Board notes that the veteran 
and his wife testified to the effect that at discharge, and 
thereafter, he was observed to have a skin condition that 
caused infections that they associated with active service, 
including exposure to Agent Orange.  However, the Board would 
respectfully point out that, as lay person, they are not 
competent to offer an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App.  at 492.

The Board also notes that, in support of his claim, the 
veteran points to the May 1998 statement of the VA 
dermatologist who said the veteran's skin disability could be 
attributed to Agent Orange exposure, as well as to leech 
bites, food, detergents and other exposures.  What the 
veteran requests in this case is that the Board resort to 
conjecture in order to find that the veteran has a skin 
disorder as a residual of Agent Orange exposure.  However, 
service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (1999); 
see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. at 611 (service connection claim not 
well grounded where only evidence supporting the claim was a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could 
have effectively intubated the veteran; such evidence held to 
be speculative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (a medical treatise submitted by an appellant that 
only raises the possibility that there may be some 
relationship between service-connected sickle cell anemia and 
the veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.   See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran has a skin disorder as a residual of 
Agent Orange exposure.  Thus, this claim may not be 
considered well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since 
the claim is not well grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

II. Service Connection

The veteran is seeking service connection for rectal 
bleeding, paralysis of the neck and shoulders and peripheral 
neuropathy, claimed as residuals of Agent Orange exposure.  
The legal question to be answered, initially, is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claim that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to this 
claim and there is no duty to assist him further in the 
development of this claim. 38 U.S.C.A. § 5107(a).  To that 
end, however, as noted above, in October 1995, the Board 
remanded the veteran's claims to the RO to afford him the 
opportunity for further VA examination.  The examination 
reports and additional evidence submitted by the veteran are 
associated with the claims file and no further to the veteran 
is required.  Id.  As will be explained below, the Board 
finds that the claim for service connection peripheral 
neuropathy due to Agent Orange exposure is well grounded and 
the claims for shoulder and neck paralysis and rectal 
bleeding, due to Agent Orange exposure, are not well 
grounded.



A.  Factual Background

When examined for pre-induction in August 1963, the veteran 
denied having piles or rectal disease, a bone, joint or other 
deformity or a painful shoulder.  A neck, rectal or 
neurological disorder was not reported on examination and he 
was found qualified for active service.  Service medical 
records indicate that in January 1966 the veteran was 
hospitalized after he complained of having a headache, stiff 
neck, chills, fever and sweats.  He was also noted to have 
nuchal rigidity.  While hospitalized, a neurological 
examination showed a supple neck.  The final diagnosis was 
pharyngitis, organism unknown.  When examined for separation 
in January 1968, a rectal or neurologic abnormality was not 
reported.

Post service, a February 1974 record from Henry Ford Hospital 
indicates that the veteran was seen with complaints of left 
knee pain without obvious cause.  The clinical impression was 
lipoma.  In November 1974, records indicate that he was a 
front seat passenger in an automobile accident and injured 
his knees.  X-rays were negative and the diagnosis was trauma 
to both knees. 

A September 1983 statement from S.J. Lutz, M.D., an 
urologist, indicates that the veteran was seen for an 
infertility problem and subsequently developed a urinary 
tract infection.  Dr. Lutz did not describe complaints or 
findings referable to rectal bleeding.

When examined by VA in January 1984, the veteran complained 
of periodic bleeding from the anus.  On examination, no 
bleeding was observed and a small internal hemorrhoid was 
noted.  The veteran said he developed neck and finger 
stiffness and a generalized rash approximately three years 
earlier.  He complained of pain when he moved his neck with 
shoulder numbness and impaired limb function.  Upon 
neurologic evaluation, the diagnoses were no neurologic 
disease and no neurologic disability.  Final diagnoses 
included internal hemorrhoids and no abnormal findings on 
medical examination. 

A January 1985 private medical record from Dr. Harry O. 
Ingberg shows that the veteran was referred for evaluation, 
to include electrodiagnostic testing of neck and left upper 
extremity pain.  The veteran gave a two-year history of sharp 
pain in the left side of the neck, followed by pain in the 
left upper limb and, more recently, in the lateral hip and 
thigh.  The upper extremity pain was described as stiffness 
and a dull ache that appeared primarily in the lateral elbow 
and proximal forearm and in the palm and dorsum of the left 
hand.  He denied paresthesia.  The record indicates that the 
veteran's physician believed the veteran had C6, 7 and 8 
radiculopathy with cervical spondylosis.  Electromyogram 
(EMG) of the left upper limb showed no evidence of 
significant nerve root irritation.  The impression was 
cervical spondylosis with left C7 radiculopathy without EMG 
abnormality and trochanteric bursitis, left.  Physical 
therapy was recommended.  When the veteran saw Dr. Ingberg 
again in May 1985, he denied neck symptoms, but complained of 
left upper limb pain.  His right upper limb was asymptomatic.  
Manual muscle testing did not demonstrate weakness in either 
upper limb.  No impairment to explain the left upper limb 
symptoms was found.

A January 1987 VA outpatient medical record reflects the 
veteran's complaints of left arm, side and leg pain.  The 
diagnosis was chronic pain, no etiology found.

A February 1987 VA mental hygiene clinic (MHC) intake record 
indicates that the veteran was re-referred to the MHC (prior 
referral in January 1985) due to continued complaints of 
chronic head, neck and arm pain without apparent organic 
cause and a history of unsuccessful treatment.

A September 1988 private magnetic resonance image (MRI) of 
the veteran's head revealed no abnormality.

According to a March 1990 medical record from Henry Ford 
Hospital, the veteran was seen for lumbar radiculopathy due 
to an October 1989 elevator accident and underwent physical 
therapy.  When evaluated in October 1990, sensory examainton 
was grossly normal.  

When hospitalized by VA in January and February 1991, the 
veteran's extremities were essentially within normal limits 
and a neurological examination was nonfocal. 

In a November 1991 deposition, in conjunction with the 
veteran's civil litigation suit regarding a back injury 
sustained in an October 1989 elevator fall, Dr. Harbut, 
testified that he first treated the veteran in July 1988.  At 
the time, Dr. Harbut was the chairman of the Science 
Committee of the Michigan Agent Orange Commission.  The 
veteran complained of pain, tingling and weakness in the left 
arm and leg and bright red blood in the stool.  Upon 
examination, the veteran's left patella had a decreased 
response and some blood tests had abnormal findings, and the 
veteran was referred to a neurologist.  Dr. Harbut stated 
that in September 1988 the veteran complained of pinpricks in 
his left hand.  There was clearly localized pain starting at 
the posterior neck.  A computed axial tomography (CAT) scan 
was normal and did not show radiculopathy nor did the 
neurologist find anything.  Dr. Harbut also referred the 
veteran for neuropsychological disease, because he said toxic 
exposure could cause neuropsychological disease.  Dr. Harbut 
said neuropsychological test findings were indicative of 
chronic diffused neuropathology.  No structural neurological 
reason for the veteran's left side difficulty was identified.  
Dr. Harbut testified that there was no anatomic reason found 
for the veteran's original complaint of pain, tingling and 
left arm and leg weakness.  The physician was "left with the 
belief that in the absence of anatomic reasons it has to be 
chemical" and assumed that Agent Orange caused the veteran's 
problems.  Dr. Harbut's assessment was Agent Orange 
poisoning.  According to the doctor's August 1990 records, in 
October 1989, the veteran injured his lower back, hips and 
right leg in the elevator accident that caused disc injury.  
The veteran underwent nerve blocks. for the L-5 affected 
area.

A deposition of John V. Corbett, M.D., an orthopedist, dated 
in November 1991, indicates the veteran was seen and treated 
for a disc injury.

Pursuant to the Board's October 1995 remand, the veteran 
underwent further VA examinations.  An April 1997 VA 
neurologic examination report reflects the veteran's 
complaints of intermittent cervical pain starting in 1970.  
He described neck pain that occurred daily, lasted several 
hours and radiated into his left arm and hand.  The veteran 
described impaired left-hand strength and complained of a 
progressively worsening tremor in his head and hands since 
the 1970's.  He took medication for the tremor.  The veteran 
developed constant radiating low back pain in 1989 in an 
elevator fall.  Right leg strength was good.  He noted 
paresthesia in the left leg.  The diagnoses were history of 
cervical and lumbar radiculopathy and no neurologic 
disability and essential tremor.  Upon review of a July 1997 
EMG report, in a July 1997 Addendum, the VA examiner stated 
that there was no evidence to relate the veteran's diagnoses 
to Agent Orange.  The VA physician found no evidence by 
history or EMG of neurologic damage or disability.

According to an April 1997 VA orthopedic examination report, 
the veteran complained of intermittent neck stiffness on the 
left side.  He had no right upper extremity complaints and 
said his symptoms started at the left shoulder down into his 
hand with tingling and weakness.  The veteran described left 
lower extremity weakness and tingling.  After examination, 
the VA orthopedic examiner concluded that the veteran had no 
orthopedic pathology, no muscle wasting, atrophy, deformity 
or neurologic abnormality.  The veteran had no evidence of 
joint disease and no evidence of any dysfunction from an 
orthopedic perspective.  A July 1997 Addendum to the 
examination report indicates that a MRI of the veteran's 
cervical spine showed degenerative disc disease associated 
with mild degenerative changes.

A May 1997 VA anoscopy report reflected that the veteran was 
found to have a moderate sized internal hemorrhoid on the 
right anterior position.

In a May 1998 memorandum to the RO, the VA chief of surgical 
service said that the veteran had one internal hemorrhoid.  
The VA surgeon said it was highly unlikely that it was 
related to Agent Orange exposure.

In another May 1998 memorandum to the RO, a board-certified 
neurologist indicated that he reviewed Dr. Harbut's statement 
and found that the most recent VA neurologic examination and 
EMG showed no evidence of neuropathology.

B.  Analysis

1. Peripheral Neuropathy Due to Agent Orange Exposure

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. at 314.  For the purposes of 38 C.F.R. § 3.309(e) 
(set forth above), the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide and 
resolves within two years of the date of onset.  See 
38 C.F.R. § 3.309, Note 2.

The veteran has contended that service connection should be 
granted for peripheral neuropathy due to Agent Orange 
exposure.  However, service medical records are entirely 
negative for complaints of a neurologic disorder and when 
examined for separation, peripheral neuropathy was not found.  
The first report of neurologic symptomatology appears to be 
in approximately the mid-1980s, nearly eighteen years after 
separation, when the veteran complained of tingling in his 
extremities but tests were negative for a neurologic 
disability.  Moreover, when examined by VA in April 1997, a 
neurologic abnormality was not found and EMG results were 
negative.  More importantly, a board-certified neurologist 
who reviewed both Dr. Harbut's 1991 deposition and the 1997 
VA neurologic examination findings and EMG results found no 
evidence of neuropathology.    

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore ore disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although on an initial review, Dr. Harbut's November 1991 
statement appears to support the veteran's claim, a close 
reading shows that it does not.  His opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible that the veteran's multiple 
complaints might be caused by exposure to Agent Orange.  He 
did not review the veteran's service and post service medical 
records and acknowledged that structural and anatomic test 
results were negative.  He does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. at 230; Tipak v. Derwinski, 
2 Vet. App. at 611.  

Accordingly, as it has not been shown that the veteran has 
peripheral neuropathy due to Agent Orange exposure in 
service, service connection for peripheral neuropathy claimed 
as a residual of Agent Orange must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.

2. Rectal Bleeding and Paralysis of the Shoulders and Neck As 
Residuals of Agent Orange Exposure 

The veteran has contended that service connection should be 
granted for rectal bleeding claimed as a residual of Agent 
Orange exposure.  Although the evidence shows that the 
veteran currently has one internal hemorrhoid, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that no rectal 
abnormality was reported on separation from service and the 
first post service evidence of record of rectal bleeding is 
from approximately 1984, about sixteen years after the 
veteran's separation from service.  Further, in May 1998, a 
VA board-certified surgeon opined that it was highly unlikely 
the veteran's one internal hemorrhoid was related to Agent 
Orange exposure.  In short, no medical opinion or other 
medical evidence relating the veteran's internal hemorrhoid 
to service or any incident of service, including exposure to 
Agent Orange, has been presented.

The veteran has also contended that service connection should 
be granted for paralysis of the neck and shoulders due to 
Agent Orange exposure.  The record demonstrates that no 
neurologic disability was found in service or on separation 
from service.  Moreover, on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had neck and shoulder paralysis due to Agent 
Orange exposure.  Furthermore, the veteran has submitted no 
evidence to show that he currently has neck and shoulder 
paralysis due to Agent Orange exposure.  In fact, in April 
1997, a VA neurologist reported no evidence by history or EMG 
of neurologic damage or disability and a VA orthopedic 
examiner reported no orthopedic pathology, no muscle wasting, 
atrophy, deformity or neurologic abnormality, no evidence of 
joint disease and no evidence of dysfunction from an 
orthopedic point of view.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
neck and shoulder paralysis due to Agent Orange exposure has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 
6 Vet. App. at 393-94.  Here, the veteran has not submitted 
any medical opinion or other medical evidence that supports 
his claims.  The evidence now of record fails to show that 
the veteran has neck and shoulder paralysis or rectal 
bleeding due to Agent Orange exposure.  Thus, these claims 
may not be considered well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Since the claims are not well grounded, they must be 
denied.  See Edenfield v. Brown, 8 Vet. App. at 390.

Although the Board has disposed of the claims of entitlement 
to service connection for a skin disorder, paralysis of the 
neck and shoulders and rectal bleeding, due to Agent Orange 
exposure, on a ground different from that of the RO, that is, 
whether the veteran's claims are well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the RO accorded the 
veteran greater consideration than his claims warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

New and material evidence having been submitted the 
application to reopen the claims of entitlement to service 
connection for residuals of leech bites and a skin disorder 
claimed as a residual of Agent Orange exposure are reopened.

Service connection for a skin disability, to include 
residuals of leech bites, is granted.

Service connection for a skin disorder, claimed as a residual 
of Agent Orange exposure, is denied.

Service connection for rectal bleeding, paralysis of the neck 
and shoulders and peripheral neuropathy, claimed as residuals 
of Agent Orange exposure, is denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

